Exhibit 10.1
AMENDMENT NO. 1 TO RECEIVABLES PURCHASE AGREEMENT
This AMENDMENT NO. 1, effective as of November 19, 2010 (this “Amendment”), is
made with respect to that certain Receivables Purchase Agreement, dated as of
November 25, 2009 (as amended, restated, supplemented or otherwise modified, the
“Agreement”), among LPAC CORP., a Delaware corporation ( the “Seller”), LENNOX
INDUSTRIES INC., an Iowa corporation, as master servicer thereunder (in such
capacity, the “Master Servicer”), VICTORY RECEIVABLES CORPORATION, a Delaware
corporation, as a Purchaser, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH, as administrative agent for the Investors (in such capacity, the
“Administrative Agent”), the purchaser agent for the BTMU Purchaser Group (in
such capacity, the “BTMU Purchaser Agent”) and a BTMU Liquidity Bank.
Capitalized terms used and not otherwise defined in this Amendment shall have
the meanings given to such terms in the Agreement.
Preliminary Statements
(1) Each of the parties to the Agreement desires to amend the Agreement on the
conditions set forth herein.
NOW, THEREFORE, the signatories hereto agree as follows:
SECTION 1. Amendment to the Agreement. Effective as of the date hereof in
accordance with Section 2 of this Amendment, APPENDIX A (DEFINITIONS) to the
Agreement is amended as follows:
(a) the definition of “Eligible Receivable” contained therein is amended by
deleting clause (iii) thereof in its entirety and inserting in lieu thereof the
following:
(iii) the Obligor of which is (A) a resident of the United States, or any of its
possessions or territories; provided, however, that a Receivable that is
otherwise an “Eligible Receivable” but for this clause (iii)(A) shall be an
Eligible Receivable if the Unpaid Balance of such Receivable, when added to the
Unpaid Balance of all other Receivables as to which the Obligors are not
residents of the United States, or any of its possessions or territories,
classified at such time as Eligible Receivables pursuant to this proviso, would
not exceed 5% of the aggregate Unpaid Balance of all Eligible Receivables at
such time; provided, further, that at no time shall (x) a Receivable as to which
the Obligor is domiciled in a non-OECD member country, and that is otherwise
classified at such time as an “Eligible Receivable”, be an Eligible Receivable
if the Unpaid Balance of such Receivable, when added to the Unpaid Balance of
all other Receivables as to which the Obligors are domiciled in non-OECD member
countries, and that are otherwise classified at such time as Eligible
Receivables, would exceed 2.5% of the aggregate Unpaid Balance of all Eligible
Receivables at such time, and (y) any Receivable the Obligor of which is
domiciled in Venezuela be classified as an Eligible Receivable, and (B) not an
Affiliate or employee of any Seller Party;
(b) the definition of “Funding Termination Date” contained therein is amended by
deleting clause (i) thereof in its entirety and inserting in lieu thereof the
following:
(i) November 18, 2011, or such later date as may, from time to time, be agreed
to in writing by the Agents;

 

 



--------------------------------------------------------------------------------



 



SECTION 2. Effectiveness. This Amendment shall become effective as of the date
hereof at such time that:
(a) each of the Administrative Agent and the BTMU Purchaser Agent shall have
received, in form and substance satisfactory to it, executed counterparts of the
following, each dated as of the date hereof:
(1) this Amendment; and
(2) the amended and restated Fee Letter, dated as of the date hereof (the A&R
Fee Letter”); and
(b) the BTMU Purchaser Agent shall have received payment of the Up-Front Fee, in
accordance with the terms of, and as such term is defined in, the A&R Fee
Letter.
SECTION 3. Transaction Document. This Amendment shall be a Transaction Document
under the Agreement.
SECTION 4. Representations and Warranties. Each of the Seller and the Master
Servicer makes, as to itself (except where specifically provided otherwise
therein), each of the representations and warranties contained in Section 6.1 of
the Agreement (after giving effect to this Amendment) set forth therein,
provided, however, that Section 6.1 is amended by deleting clause (i) thereof in
its entirety and inserting in lieu thereof the following:
(i) Financial Condition. (i) The consolidated and consolidating balance sheets
of Lennox International and its consolidated subsidiaries as at December 31,
2009, and the related statements of income and shareholders’ equity of Lennox
International and its consolidated subsidiaries for the fiscal year then ended,
certified by KPMG LLP, independent certified public accountants, copies of which
have been furnished to the Agents, fairly present in all material respects the
consolidated financial condition of Lennox International and its consolidated
subsidiaries as at such date and the consolidated results of the operations of
Lennox International and its consolidated subsidiaries for the period ended on
such date, all in accordance with GAAP consistently applied, (ii) since December
31, 2009 there has been no material adverse change in any such financial
condition, business or operations, (iii) the balance sheet of the Seller as at
September 30, 2010, certified by the chief financial officer or treasurer of the
Seller by means of a Certificate of Financial Officer in the form attached
hereto as Exhibit B, copies of which have been furnished to the Agents, fairly
present in all material respects the financial condition, assets and liabilities
of the Seller as at such date, all in accordance with GAAP consistently applied,
and (iv) since November 25, 2009 there has been no material adverse change in
the Seller’s financial condition, business or operations.
SECTION 5. Confirmation of Agreements; No Other Modifications. Each reference in
the Agreement to “this Agreement” or “the Agreement”, or “hereof,” “hereunder”
or words of like import, and each reference in any other Transaction Document to
the Agreement, shall mean the Agreement as amended by this Amendment, and as
hereafter amended or restated. Except as herein expressly amended, the Agreement
is ratified and confirmed in all respects and shall remain in full force and
effect in accordance with its terms.

 

2



--------------------------------------------------------------------------------



 



SECTION 6. Affirmation and Consent of Lennox International. Lennox International
hereby consents to this Amendment and hereby affirms and agrees that the
Assurance Agreement is, and shall continue to be, in full force and effect and
is hereby ratified and affirmed in all respects. Upon the effectiveness of, and
on and after the date of, the Amendment, each reference in the Assurance
Agreement to the Agreement, “thereunder”, “thereof” or words of like import
shall mean and be a reference to the Agreement as amended by this Amendment, and
as hereafter amended or restated.
SECTION 7. Costs and Expenses. The Seller agrees to pay on demand all reasonable
costs and expenses in connection with the preparation, execution and delivery of
this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto.
SECTION 8. GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).
SECTION 9. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Amendment. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by electronic mail in portable document format (.pdf)
shall be as effective as delivery of a manually executed counterpart of a
signature page of this Amendment.
[Remainder of this page intentionally left blank]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

            LPAC CORP., as Seller
      By:   /s/ Rick Pelini       Name:   Rick Pelini       Title:   President
and Treasurer       LENNOX INDUSTRIES INC., as Master Servicer
      By:   /s/ Rick Pelini       Name:   Rick Pelini       Title:   Vice
President and Treasurer       LENNOX INTERNATIONAL INC.
      By:   /s/ Rick Pelini       Name:   Rick Pelini       Title:   Vice
President and Treasurer    

[Amendment No. 1 to RPA]

 

 



--------------------------------------------------------------------------------



 



            VICTORY RECEIVABLES CORPORATION, as a
Purchaser
      By:   /s/ Frank B. Bilotta       Name:   Frank B. Bilotta       Title:  
President       THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH, as Administrative Agent
      By:   /s/ Aditya Reddy       Name:   Aditya Reddy       Title:   Senior
Vice President       THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH, as BTMU Purchaser Agent
      By:   /s/ Aditya Reddy       Name:   Aditya Reddy       Title:   Senior
Vice President       THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH, as a Liquidity Bank
      By:   /s/ D. Barnell       Name:   D. Barnell       Title:   Authorized
Signatory    

[Amendment No. 1 to RPA]

 

 